Citation Nr: 1709289	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-43 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left knee disorder secondary to service-connected thoracolumbar degenerative disc disease and service-connected lower extremity sciatica.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to July 1971 and February 1975 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board notes that the Veteran's initial claim, and throughout the appeal period, was for service connection on a secondary basis.  He has never alleged, nor does the evidence support, a claim for direct service connection.  Therefore the claim will be considered on a secondary basis only.  Additionally, in July 2010, the Veteran raised the theory of secondary service-connection for a left knee disorder due to his service-connected lower extremity sciatica disability.  Accordingly, the issue has been recharacterized as stated above.  

In February 2014 and September 2016, the Board remanded the issue for further development.  As will be discussed further, the Board finds that the VA Appeals Management Office (formerly Appeals Management Center) did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

It appears that the RO has not yet issued a rating decision addressing the Veteran's April 2012 TDIU claim.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran has asserted that his left knee pain is caused by or aggravated by service-connected disabilities.  Specifically, in the Veteran's claim for service connection for a left knee disability, he stated the claim was based on secondary service connection to his low back pain.  At his February 2010 VA examination, the Veteran reported that his left knee pain was aggravated by a change in his gait necessitated by his service-connected back disability.  Lastly, in his July 2010 Notice of Disagreement and October 2010 substantive appeal, the Veteran also attributed his left knee condition to his service-connected lower extremity sciatica.  

As noted above, the Veteran was afforded a VA examination in February 2010 to determine whether his left knee condition was caused by or a result of his service-connected DDD of the lumbar and thoracic spine.  As the Veteran's claim is one for secondary service-connection, and the examiner did not provide an opinion on secondary aggravation, the Board in a February 2014 remand, found the opinion inadequate and remanded for a new VA opinion that addressed aggravation.  

As a result of the February 2014 Board remand, an opinion was sought as to whether the Veteran's service-connected thoracolumbar disability aggravated his left knee condition.  In a March 2014 opinion, the examiner was asked to consider the medical evidence regarding the Veteran's abnormal and/or antalgic gait, as well as the Veteran's July and October 2010 statements regarding the origins of his left knee pain.  In addition, the examiner was asked to provide and opinion on whether it is at least as likely as not that the Veteran's left knee disability is proximately due to or the result of his service-connected lower extremity sciatica, to include as a result of altered gait, and whether it is at least as likely as not that the Veteran's left knee disability is aggravated by his service-connected lower extremity sciatica, to include as a result of altered gait.  The VA examiner provided a negative opinion with the rationale that there is no objective evidence that the knee condition is due to or aggravated by any service-connected disabilities.  As the March 2014 opinion and rationale is conclusory and incomplete, the Board in a September 2016 decision, found the March 2014 opinion to be inadequate and remanded the issue for a supplemental opinion.

An October 2016 VA supplemental opinion, provided by the same VA examiner who provided the March 2014 opinion, again provided a negative opinion with the same rationale that was provided in the March 2014 opinion, with the exception of taking note of the Veteran's altered gait but stating that it is less likely than not to have aggravated his knee condition.  

Unfortunately, the October 2016 VA supplemental opinion is also inadequate for rating purposes.  The negative opinion is not supported by a rationale that gives any insight as to why the examiner came to the negative conclusion.  The opinion also gives a cursory acknowledgment of the Veteran's antalgic gait but does not comment on the Veteran's contentions that his altered gait, which is a result of his service-connected thoracolumbar and lower extremity sciatica disabilities, caused or aggravated his left knee condition.  As such, the VA opinion has little probative value.  

As it is still unclear whether the Veteran has a left knee condition that was caused or aggravated by his service-connected DDD of the thoracolumbar spine and lower extremity sciatica, the Board finds a new VA opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file.

2.  Following completion of the above, send the claims file and a copy of this Remand to the March 2014 and October 2016 examiner or other qualified examiner.  A new examination is only required if deemed necessary.  After review of the claims file, the examiner should provide an opinion on the following:

a) Based on review of the entire evidence of record, is it at least as likely as not (50 percent or greater probability) OR less likely than not (less than a 50 percent probability) that any currently diagnosed left knee disorder was caused by the Veteran's service-connected DDD of the thoracolumbar spine, to include as a result of an altered gait.

b) Is it at least as likely as not (50 percent or greater probability) OR less likely than not (less than a 50 percent probability) that any currently diagnosed left knee disorder was aggravated by the Veteran's service-connected DDD of the thoracolumbar spine, to include as a result of an altered gait.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2016).

c) is it at least as likely as not (50 percent or greater probability) OR less likely than not (less than a 50 percent probability) that any currently diagnosed left knee disorder was caused by the Veteran's service-connected lower extremity sciatica, to include as a result of an altered gait.

d) Is it at least as likely as not (50 percent or greater probability) OR less likely than not (less than a 50 percent probability) that any currently diagnosed left knee disorder was aggravated by the Veteran's service-connected lower extremity sciatica, to include as a result of an altered gait.

In providing the opinions, the examiner must specifically consider and comment on the Veteran's February, July, and October 2010 statements that his left knee pain was aggravated by a change in his gait necessitated by his service-connected DDD of the thoracic and lumbar spine disability and lower extremity sciatica disabilities.   

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The RO should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

